*266Opinion by
Lawrence, J.
The United States laboratory analysis of a .“grab sample” taken from approximately 10 percent of the bales showed the presence of 4.20 percent of copper by weight. The testimony showed that the plaintiff's analysis Was based upon a composite sample representing the entire 140 bales of clippings, which resulted in a finding that the copper content was 3.85 percent. The Government conceded at the trial that the sample furnished by the importer was more representative of the importation than the sample taken by the official sampler. It was therefore held that the merchandise is not subject to the additional duty of 3 percent assessed under the Revenue Act of 1932. The protest was sustained to this extent.